Citation Nr: 0016467	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The Board notes that a rating decision in June 1999 granted 
entitlement to service connection of subpost right upper 
extremity distal radial fracture.

The issue of entitlement to service connection for 
cardiovascular disease will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  An unappealed April 1972 rating decision denied the 
veteran's claim of entitlement to service connection for a 
back disability.

2.  The evidence associated with the record since the April 
1972 rating decision denying service connection for a back 
disability bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a back disorder.  

3.  There is no medical evidence of a nexus or link between 
the veteran's current back disability and service.

4.  There is no medical diagnosis of a right shoulder 
disability. 


CONCLUSIONS OF LAW

1.  The April 1972 rating decision denying entitlement to 
service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999). 

2.  New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran's claim of entitlement to service connection 
for a right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received To 
Reopen 
A Service Connection Claim For A Back Disability

At the outset, the Board observes that an April 1972 RO 
rating decision denied service connection for a back 
disability.  The veteran did not file a notice of 
disagreement to this rating decision.  Therefore, the April 
1972 rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.  

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant medical evidence of record at the time of the 
April 1972 rating decision consisted of the following: the 
veteran's service medical records (SMRs), which were devoid 
of any indication that the veteran complained of, was treated 
for, or diagnosed with, a back injury or disease; and a March 
1972 VA examination report, which found vague tenderness in 
the lumbar area, stated the diagnosis to be a history of a 
low back injury with residual lumbar strain, and was 
associated with a contemporaneous radiology report revealing 
a normal lumbosacral spine.

The relevant medical evidence associated with the claims file 
subsequent to the April 1972 rating decision begins with a 
June 1993 VA general medical examination report.  
Objectively, there was tenderness upon palpation of the 
lumbar and cervical spine, but there was no evidence of 
muscle spasm.  The veteran complained of pain on all range of 
motion maneuvers.  X-rays of the lumbar and cervical spine 
were reviewed.  The relevant diagnoses were degenerative disc 
disease at the L4-5 disc space and possible retrolisthesis of 
C5 on C6.  

A June 1998 report from a private physician, Zack B. Brown, 
M.D., which outlined the veteran's medical history, states 
that the veteran had a history of numbness and tingling in 
his feet and hands, lower back pain for which he was treated 
with a TENS unit, and a history of osteoarthritis.  

A March 1999 private radiology report of the lumbar spine, 
prepared upon referral from VA, shows that there is narrowing 
of the L4-L5 disc space with subchondral eburnation and 
marginal spurring, as well as narrowing of the L3-L4 facet 
joints.  The impression was that these were degenerative 
changes rather than traumatic changes. 

A March 1999 private radiology report of the cervical spine, 
prepared upon referral from VA, reveals that there is 
narrowing of the C5-C6 disc space.  The impression was 
degenerative disc disease at C5-C6, as well as narrowing of 
the facet joints from C4 through C7 from degenerative 
changes.

The claims file also contains various written lay statements, 
some in the form of affidavits - prepared by the veteran, 
certain family members, and acquaintances - which contend the 
veteran injured his back in service, and that his current 
back disability is attributable to the back injury in 
service.  The veteran also presented oral testimony at an 
April 1999 RO hearing in support of his claim that his 
current back disability was incurred as a result of service. 

The additional evidence of record since the prior rating 
decision includes current diagnoses of both lumbar and 
cervical spine disabilities.  The Board finds that, because 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the evidence is new and 
material.  Therefore, the claim for service connection for a 
back disability is hereby reopened.  38 C.F.R. § 3.156(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Furthermore, certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68(Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

After a careful review of the relevant evidence of record, 
the Board finds that the veteran's claim for service 
connection for a back disability is not well grounded.  
Although the SMRs do not show that the veteran sustained an 
injury to his back, the Board nevertheless accepts as true, 
for the purpose of determining whether the claim is well 
grounded, that the veteran did injure his back in service.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, 
although the veteran maintains that his SMRs are incomplete, 
under the circumstances, the Board does not believe any 
useful purpose would be served by remanding the case for any 
further search for records.   

The Board also finds that the veteran currently suffers from 
a diagnosed back disability, as is shown by the medical 
records.  However, none of the medical records relate the 
veteran's current back disability to the injury he sustained 
in service.  Indeed, a March 1999 private radiology report 
opined that the observed pathology of the spine was not 
traumatic in nature.  Without medical evidence providing a 
nexus, or link, between the veteran's current back disability 
and an injury incurred in service, the veteran's statements 
alone do not establish a well-grounded claim for service 
connection for that disability.  In addition, although a 
March 1972 VA examination report noted vague lumbar back 
tenderness and a history of a low back injury with residual 
lumbar strain, there was no objective medical evidence of any 
back pathology until June 1993.  Thus, there is no evidence 
to well-ground the veteran's claim upon application of the 
rules of chronicity or continuity of symptomatology under 
38 C.F.R. § 3.303(b) and Savage. 

In addition, the Board also finds that any claim of 
entitlement to presumptive service connection is not well 
grounded.  Although the veteran is shown to currently suffer 
from arthritis of the cervical and lumbar spine, the evidence 
does not show that the veteran manifested such arthritis 
within one year of separation from service.  See U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The only evidence of record to support the veteran's claim of 
service connection for a back disability consists of his 
written statements, hearing testimony, and the written 
statements of friends and family, in which the veteran's in-
service back injury is related to his current back 
disability.  However, as a matter of law, these statements do 
not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence linking the veteran's currently diagnosed back 
disability to service.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
required to render his claim for service connection for a 
back disability well grounded.  38 U.S.C.A. § 5107(a); 
Robinette at 69.


II. Service Connection For A Right Shoulder Disability

The veteran contends that he currently suffers from a right 
shoulder disability that was incurred during service.  The 
SMRs fail to indicate that the veteran sustained any injury 
or disease to his right shoulder.  Furthermore, there are no 
post-service medical records demonstrating that the veteran 
is diagnosed with a right shoulder disability, or that the 
veteran was seen or treated for any right shoulder pathology.  

Although the SMRs do not show that the veteran sustained a 
right shoulder injury, for the purpose of determining whether 
the claim is well grounded, the Board accepts as true that 
that the veteran injured his shoulder in service.  King at 
21.  Therefore, although the veteran maintains that his SMRs 
are incomplete, under the circumstances, the Board does not 
believe any useful purpose would be served by remanding the 
case for any further search for records.   

Upon review of the evidence of record, the Board finds that 
the veteran's claim for a right shoulder disability is not 
well grounded, as there is no evidence that the veteran is 
currently diagnosed with any right shoulder disability.  
Although it is conceded, for the purposes of establishing a 
well-grounded claim, that the veteran sustained some injury 
to his right shoulder in service, this fact does not 
demonstrate that the veteran suffers from a currently 
diagnosed right shoulder disability, some thirty years after 
service.  

The Board has considered the veteran's April 1999 RO hearing 
testimony and the various written lay statements, which 
contend the veteran currently has a right shoulder disability 
attributable to service.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is a diagnosis provided by a 
medical professional showing that the veteran has a right 
shoulder disability, and medical evidence linking such a 
diagnosis to service.  By this decision, the Board is 
informing the veteran that a medical diagnosis and medical 
evidence of causation is required to render his claim for 
service connection for a right shoulder disability well 
grounded.  38 U.S.C.A. § 5107(a); Robinette at 69. 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened. 

A well-grounded claim not having been submitted, service 
connection for a back disability is denied.

A well-grounded claim not having been submitted, service 
connection for a right shoulder disability is denied.


REMAND

The veteran contends that he ingested diesel fuel during 
service due to the explosion of a diesel heater in his 
immediate vicinity.  The veteran further claims that as a 
result of this incident, he incurred an injury to his heart 
resulting in cardiovascular disease. 

The SMRs show no indication that the veteran ingested fuel 
oil or suffered from any cardiovascular disability.  The 
relevant post-service medical records begin with a June 1993 
VA heart examination report states the following diagnoses: 
coronary artery disease, status post myocardial infarction, 
class II; and cardiomyopathy.

A June 1993 VA general medical examination report states that 
the veteran recounted having an enlarged heart in 1969, and 
that this condition was treated during and after his period 
of service.  The diagnosis was hypertension.

A July 1997 VA hospital discharge summary recounts that the 
veteran was diagnosed with nonischemic cardiomyopathy in 
1980.  The veteran was noted to claim that his cardiac 
problems began in 1971 during service after a diesel fuel 
explosion resulted in shortness of breath and severe chest 
pain.  Several hospitalizations for congestive heart failure 
were noted within the past year.  During the course of the 
hospitalization, the veteran was evaluated for a heart 
transplant.  The diagnoses included cardiomyopathy, 
congestive heart failure, tobacco abuse, and a status post 
automatic implantable cardiac defibrillator.

A December 1997 VA hospital discharge summary recites the 
veteran's difficulties with nonischemic cardiomyopathy.  The 
diagnoses included the following: End stage nonischemic 
cardiomyopathy; status 2 on the heart transplant waiting 
list; status post automatic implantable cardioverter 
defibrillator placement; and congestive heart failure.  

A June letter from Zack B. Brown, M.D., recounts that the 
veteran was initially treated by him for the period 1977 
through 1980, and that in 1980 the veteran had his first 
myocardial infarction.  Dr. Brown also states that the 
veteran's physician from 1959 to 1973 was George E. Jackson, 
M.D., now deceased, and that Dr. Jackson treated the veteran 
just after his release in 1971 for "heart murmur, 
hypertension and other related cardiac conditions, shortness 
of breath and angina, prescribing anti-hypertensive 
medication."

It is unclear to the Board whether Dr. Brown has personal 
knowledge that the veteran was seen by Dr. Jackson for 
cardiovascular disease in 1971, or if Dr. Brown is simply 
reciting a history provided by the veteran.  The Board 
observes in accordance with U.S.C.A. §§ 1101, 1112 and 38 
C.F.R. §§ 3.307, 3.309, since the veteran may be awarded 
presumptive service connection for cardiovascular disease if 
it is shown to have developed with in one year of separation 
from service, further inquiry into this question is 
warranted.  Moreover, the Board notes that aside from the 
June 1998 letter, there are no other medical records from Dr. 
Brown describing the treatment he provided to the veteran for 
cardiovascular disease.

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should contact Dr. Brown and 
inquire as to the nature of his knowledge 
that the veteran was seen by Dr. Jackson 
in 1971 for cardiovascular disease.  
Specifically, the Dr. Brown should be 
asked to state whether such knowledge was 
a recitation of history provided solely 
by the veteran, or if Dr. Brown 
independently obtained this information, 
such as through an actual review of Dr. 
Jackson's medical records.  The RO should 
also obtain copies of all of Dr. Brown's 
medical records regarding care given to 
the veteran for cardiovascular disease. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim may 
be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

